Citation Nr: 1528839	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right eye cataracts. 

2. Entitlement to service connection for a right eye condition, other than cataracts. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1983 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of procedural history, the Board notes that the Veteran's claim of service connection was initially denied in February 1972. That rating decision became final when the Veteran failed to file a timely notice of disagreement (NOD). In August 2007 the Veteran filed a claim to reopen his claim for a right eye condition. However, the RO declined to reopen the Veteran's claim in a February 2008 rating decision. The Veteran filed a timely NOD and a subsequent substantive appeal (VA Form 9). 

In July 2012, the Board reopened the Veteran's claim after appellate review and then remanded the substantive issue for further evidentiary development. That development and directive were accomplished, and the Veteran was issued a supplemental statement of the case (SSOC), which again denied the Veteran's claim. The claim is now properly before the Board for appellate review.  

The Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). With regards to the characterization of the Veteran's claim, the Board has separated the issue on appeal based on distinct diagnoses/symptoms that affects the Veteran's right eye. 

The issue of entitlement to service connection for a right eye condition, other than cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The evidence of record reveals that the Veteran's right eye cataract is causally/ etiologically related to the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for service connection for right eye cataracts have been met. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements to show entitlement to service connection for a claimed disability and informed her of her and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Service Connection - Right Eye Cataracts 

The Veteran contends that his right eye disability is related to his active duty service in the United States Army. Specifically, he contends that during service, he suffered injury to his right eye during rifle training and gas mask training, resulting in bloodshot eyes, with aching pain and tearing, in his right eye. The evidence of record reveals that the Veteran did in fact incur problems with his right eye in service, and that the competent medical evidence shows that his currently diagnosed right eye cataract is etiologically related to those incidents of his military service. Therefore, the Board finds that the Veteran's right eye cataract is related to the Veteran's active military service, and the Veteran's claim for service connection must be granted. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that the Veteran's claims file reveals diagnoses of several different eye disabilities, to include the Veteran's right eye cataract. However, for the purposes of this decision, the Board will only adjudicate the Veteran's right eye cataract disability, as the evidence of record is insufficient for the other eye disabilities noted herein, and those issues are remanded for further evidentiary development. 

As such, with regards to the Veteran's cataracts of the right eye, the Board finds that the record provides ample competent medical evidence that the Veteran currently suffers from severe cataracts in his right eye. Both VA and private records show diagnoses of cataracts, along with several other eye disabilities. See VA Treatment Record, date April 2010; see also Private Medical Record, dated June 2002. The Board finds that such evidence fulfills the threshold requirement of a current disability to establish service connection. 

Likewise, the Board notes that the Veteran's service treatment records indicate that the Veteran had problems with his right eye throughout his active service. Specifically, the Veteran reported multiple times in 1967 of problems with his right eye to include aching and tearing. See Service Treatment Records, dated May, June and July 1967. In February 1968, the Veteran reported to sick call regarding an injury to his right eye the night before. The Veteran has claimed consistently that those right eye symptoms have continued since his service. The Board notes that such contentions have been corroborated by lay statements from his family, to include testimony from his wife during the Veteran's Board hearing in March 2012. These lay statements all consistently note the Veteran's eye problems started during service to include bloodshot eyes. See Veteran's Statement, date April 2012 and May 2012; see also Sister's Statement, date May 2012; Brother's Statement, date March 2012; Wife's Hearing Testimony, March 2012. Again, the forgoing demonstrates an in-service incurrence/injury of the Veteran's condition. 

Finally, the Veteran was afforded a VA medical examination for his right eye condition in July 2012. After providing the Veteran with an in-person examination of the Veteran's eyes, and reviewing the Veteran's claims file and medical history, the VA examiner concluded a diagnosis of the following conditions: (1) significant right eye cataract; (2) congenital macular anomaly, with amblyopia; (3) reflective error; and (4) myopia fundus, with lattice degeneration and a degenerative hole. See VA Examination, dated July 2012. The examiner noted review of the Veteran's medical history to include the trauma he experience during service, to include, the Veteran's reports of bloodshot eyes, with tearing and pain. Finally, the examiner concluded that the Veteran's right eye cataract is etiologically/causally related to the Veteran's military service and those incidents therein. The examiner opined that trauma/injury can initiate and/or aggravate the development of cataractogenesis; and that the injury reported by the Veteran during service was as likely as not the cause of the Veteran's current diagnosis of cataracts in his right eye. The Board finds the July 2012 VA examiners nexus conclusion to be highly probative and established a firm nexus between the Veteran's service and his current disability on appeal. 

The Board acknowledges that the Veteran has admitted, and the evidence does suggest that the Veteran entered service with a right eye disability. Specifically, the Veteran stated that he has been legally blind in his right eye from birth; however, his right eye disability was aggravated by his service. Both the Veteran's entrance examination and service treatment record note that the Veteran suffered from a birth defect of his right eye. The Board, however, notes that no such record demonstrate a specific diagnosis of cataracts, which is distinct from any congenital defect/disease the Veteran may have had at birth. Without clear and unmistakable evidence of such a specific disease at entry into his active duty service, the Veteran's presumption of soundness, or entering service without cataracts in his right eye, remains intact.   

Accordingly, the Board finds that the Veteran's current cataracts of the right eye is etiologically related to those injuries and problems he experienced during his active military service, and that his claim of service connection for right eye cataract must be granted. 


ORDER

Entitlement to service connection for right eye cataracts is granted. 




REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for a right eye condition, other than cataracts. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board finds that the Veteran's July 2012 VA examination regarding the other diagnoses of the Veteran's right eye disability to be inadequate for adjudication purposes. Specifically, the Board notes that the Veteran was diagnosed with three other conditions other than cataracts, to include: (1) congenital macular anomaly, with amblyopia; (2) refractive error; and (3) myopia fundus, with lattice degeneration and a degenerative hole. As the Board noted above, these other diagnoses are medically/symptomatically distinct from the Veteran's cataracts and may provide for a separate rating under VA regulations. However, the competent medical evidence or record, to include the July 2012 VA examination, is insufficient for adjudication on the merits, and the issues must be remanded for additional development. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Board notes that in the Veteran's July 2012 examination, the VA examiner failed to address several issues with regards to the other diagnosed conditions of the Veteran's right eye. With regards to the Veteran's congenital macular anomaly, with amblyopia, the examiner failed to specifically address whether this condition was a congenital defect or disease; such distinction manifestly changes the VA's analysis of the disability, and significantly affects the Veteran's ability to obtain service connection for the disorder. 

The U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'" Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)). Further, each has separate legal requirements for service connection. For congenital defects, service connection may be warranted only for superimposed injuries or diseases related to service; for congenital diseases on the other hand, in cases such as this (where the Veteran did not have a disability noted upon entrance into service), the presumption of soundness is for application and service connection may be warranted for preexisting disorders that were aggravated by service. Therefore, it is important that the VA examiner clearly denote whether the evidence shows that the Veteran has a congenital "defect" or a "disease," and appropriately answer the corresponding opinion questions set forth below.

Since the July 2012 VA examiner failed to provide any such distinction for such a diagnosis, only noting that it was congenital, such determination is inadequate for adjudication purposes, and an addendum opinion must be obtained. 

Furthermore, with regards to the Veteran's diagnosed myopia fundus, with lattice degeneration and a degenerative hole, the Board points out that the examiner provided a negative conclusion regarding nexus for this condition, however, failed to provide any rationale. The Board notes that the probative value of any medical conclusion is based upon the rationale and opinion cited in support of such conclusion. See Nieves-Rodriguez, 22 Vet. App. at 304; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). While the examiner did provide an opinion that the Veteran's degenerative condition of his right eye was not related to his military service, he provided no rationale, and therefore, rending his nexus opinion inadequate, fulfilling no probative value.

Finally, the Board finds that the Veteran's final right eye condition of reflective errors is not a disability/condition in which the VA awards service connection. Therefore, no further analysis or examination is required for this condition. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed right eye conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum opinion from the same VA examiner that provided the Veteran his July 2012 examination. If that examiner is not available, than the VA should provide the Veteran's claims file to another appropriate physician, to ascertain the nature and etiology of the Veteran's (1) congenital macular anomaly, with amblyopia and (2) myopia fundus, with lattice degeneration and a degenerative hole, addressing whether the Veteran's disorders is related to, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

The examiner should offer responses to the following: 

i) Are any of the disabilities remanded herein congenital? 

ii) With regards to those congenital disabilities, do they represent a congenital defect or disease? If the examiner determines that such condition is a congenital disease, he/she should determine if such a disability clearly and unmistakably (undebatably) preexisted his service (permanently worsened beyond normal progression) by his active duty service.  (In responding to this question, the examiner is requested to specifically address the assertions by and on behalf of the Veteran that the strain from training on the rifle range aggravated a pre-service right eye disability and, in light of these assertions, the significance of service treatment reports in July 1967, September 1967, and February 1968 reflecting right eye complaints and the notation of "eye trouble" on the medical history complied at the time of the April 1969 separation examination).  The examiner should also opine as to whether, if the disease clearly and unmistakably preexisted service, was it clearly and unmistakably NOT aggravated by service?

iii) With regards to the conditions not considered congenital, the examiner is asked to opine as to whether such condition(s) is etiologically related and/or caused/aggravated by his military service. If it is determined that such condition(s) clearly and unmistakability pre-existed service, the examiner must determine if such a condition was clearly and unmistakably not aggravated by service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


